Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic interviews, dated 06/8/2021 with Applicant Attorney Mr. Jordan Gottdank. An e-mail with proposed amendment was received from Mr. Jordan Gottdank on 06/11/2021 (attachment enclosed).
The claims have been amended as (Underline shows what is amended and strikethrough shows what is deleted): 

at least one processor;
at least one display device;
at least one network interface device configured to enable access to at least one publicly accessible wireless data network; and
at least one memory device which stores a plurality of instructions which, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the at least one network interface device to:
determine a raw data result of a diagnostic test based on at least one biological sample provided by a user via a lateral flow assay strip, wherein the raw data result is determined based at least in part on analyzing the lateral flow assay strip, the raw data result comprising a voltage,
automatically determine additional data based on network information of the publicly accessible wireless data network, hardware information associated with the diagnostic test analysis system, or environmental information associated with an environment in which the diagnostic test was performed,
store the additional data in association with data indicative of the raw data result of the diagnostic test, and
automatically send the data indicative of the raw data result of the diagnostic test and the associated additional data to a remote network element via the publicly accessible wireless data network, the remote network element configured to combine the sent data indicative of the result of the diagnostic test and the associated additional data with sent data from a remote in-vitro diagnostic device, and to perform at least one analysis on the combined data based at least in part on the raw data result.
42. A diagnostic test analysis method comprising:
determining, via a diagnostic test analysis system, a raw data result of a diagnostic test based on at least one biological sample provided by a user via a lateral flow assay strip, wherein the diagnostic test analysis system is configured to analyze the lateral flow assay strip to determine the raw data result, the raw data result comprising a voltage;

storing the additional data in association with data indicative of the raw data result of the diagnostic test; and
automatically sending the data indicative of the raw data result of the diagnostic test and the associated additional data to a remote network element via the publicly accessible wireless data network, the remote network element configured to combine the sent data indicative of the result of the diagnostic test and the associated additional data with sent data from a remote in-vitro diagnostic device, and to perform at least one analysis on the combined data based at least in part on the raw data result.

52-53.	(Canceled)	


Allowable Subject Matter
The claims 25-32 and 42-49 are allowed.  Specifically, the independent Claims 25 and 42 are allowed over the prior art. The dependent Claims (16-32 and 43-49) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 25 and 42. The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 25 and 42:  “determining a raw data result of a diagnostic test based on at least one biological sample provided by a user via a lateral flow assay strip, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864